PER CURIAM.
Defendant appeals from the summary denial of his motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850. We reverse upon a finding that the defendant’s claim of ineffective assistance of counsel, namely, that his trial counsel failed to object to certain prejudicial comments made by the prosecuting attorney in closing argument before the jury appearing at page 19 and 20 of the transcript, cannot be determined as insufficient without the benefit of these transcript pages, which have not been provided to us. The cause is remanded to the trial court for the purpose of making these portions of the trial record a part of its denial, or conducting an evidentiary hearing on the defendant’s motion.
Reversed and remanded, with directions.